 
ISDERA NORTH AMERICA, INC.
2011 STOCK OPTION PLAN


TABLE OF CONTENTS



Section Page    
ARTICLE 1. INTRODUCTION
1
ARTICLE 2. ADMINISTRATION
1
2.1           Committee Composition
1
2.2           Committee Responsibilities
1
2.3           Sub-Committee Grants
2
ARTICLE 3. SHARES AVAILABLE FOR GRANTS
2
3.1           Basic Limitation
2
3.2           Annual Increase in Shares
2
3.3           Shares Returned to Reserve
2
ARTICLE 4. ELIGIBILITY
3
4.1           Incentive Stock Options
3
4.2           Other Grants
3
ARTICLE 5. OPTIONS
3
5.1           Stock Option Agreement
3
5.2           Number of Shares
3
5.3           Exercise Price
3
5.4           Exercisability and Term
3
5.5           Effect of Change in Control
4
5.6           Death of Optionee
4
5.7           Modification or Assumption of Options
4
5.8           Buyout Provisions
4
5.9           Tax Considerations Related to Option Modification
4
ARTICLE 6. PAYMENT FOR OPTION SHARES
4
6.1           General Rule
4
6.2           Surrender of Stock
5
6.3           Exercise/Sale
5
6.4           Other Forms of Payment
5
ARTICLE 7. PROTECTION AGAINST DILUTION
5
7.1           Adjustments
5
7.2           Dissolution or Liquidation
6
7.3           Reorganizations
6
ARTICLE 8. PAYMENT OF DIRECTOR’S FEES IN SECURITIES
6
8.1           Effective Date
6
8.2           Elections to Receive NSOs, Restricted Shares or Stock Units
6
8.3           Number and Terms of NSOs,
6
ARTICLE 9. LIMITATION ON RIGHTS
7
9.1           Retention Rights
7
9.2           Stockholders’ Rights
7
9.3           Regulatory Requirements
7

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 10. TAXES
7
10.1           General
7
10.2           Share Withholding
7
    10.3           Section 409A Matters
7
ARTICLE 11. LIMITATION ON PAYMENTS
8
11.1           Scope of Limitation
8
11.2           Basic Rule
8
11.3           Reduction of Payments
8
11.4           Overpayments and Underpayments
9
11.5           Related Corporations
9
ARTICLE 12. FUTURE OF THE PLAN
9
12.1           Term of the Plan
9
12.2           Amendment or Termination
9
12.3           Stockholder Approval
9
ARTICLE 13. DEFINITIONS
9
EXHIBITS
 
EXHIBIT A TO 2011 STOCK OPTION PLAN
15
EXHIBIT B TO 2011 STOCK OPTION PLAN
20

 
 
 

--------------------------------------------------------------------------------

 
 
ISDERA NORTH AMERICA, INC.
2011 STOCK OPTION PLAN
 
 
ARTICLE 1 - INTRODUCTION.


The Board adopted the Plan effective as of the Adoption Date. The Company's
shareholders approved the Plan on June 15, 2011. The purpose of the Plan is to
promote the long-term success of the Company and the creation of stockholder
value by (a) encouraging Executive Officers, Employees, Outside Directors and
Consultants to focus on critical long-range objectives, (b) encouraging the
attraction and retention of Executive Officers, Employees, Outside Directors and
Consultants with exceptional qualifications and (c) linking Executive Officers,
Employees, Outside Directors and Consultants directly to stockholder interests
through increased stock ownership. The Plan seeks to achieve this purpose by
providing for Awards in the form of Options (which may constitute both ISOs or
NSOs).


The Plan shall be governed by, and construed in accordance with, the laws of the
State of Nevada (except their choice-of-law provisions).


ARTICLE 2 - ADMINISTRATION.


2.1 Committee Composition. The Compensation Committee of the Board shall
administer the Plan. The Committee shall consist exclusively of two or more
members of the Board, who shall be appointed by the Board. In the absence of the
Board appointing members to the Committee, the entire Board shall be deemed to
constitute the Committee, and shall exercise the responsibilities of the
Committee as set forth herein. Each member of the Committee shall meet the
following requirements (in the event the full Board acts as the Committee its
Board members shall meet only the requirements for Board membership generally):


(a) Any listing standards prescribed by the principal securities market on which
the Company’s equity securities are traded;


(b) Such requirements as the Internal Revenue Service may establish for outside
directors acting under plans intended to qualify for exemption under Section
162(m)(4)(C) of the Code;


(c) Such requirements as the Securities and Exchange Commission may establish
for administrators acting under plans intended to qualify for exemption under
Rule 16b-3 (or its successor) under the Exchange Act; and


(d) Any other requirements imposed by applicable law, regulations or rules.


2.2 Committee Responsibilities. The Committee shall (a) select the Executive
Officers, Employees, Outside Directors and Consultants who are to receive Awards
under the Plan, (b) determine the type, number, vesting requirements and other
features and conditions of such Awards, (c) determine to what extent any
Performance Goals have been attained, (d) interpret the Plan, (e) make all other
decisions relating to the operation of the Plan and (f) carry out any other
duties delegated to it by the Board under the Plan. The Committee is also
authorized to establish operating rules, including sub-plans, as it in its
discretion deems necessary to allow for the grant of Awards to Executive
Officers, Employees, Outside Directors and Consultants under the laws and
practices of foreign countries. The Committee may adopt such rules or guidelines
as it deems appropriate to implement the Plan. The Committee’s determinations
under the Plan shall be final and binding on all persons.
 
 
1

--------------------------------------------------------------------------------

 
 
2.3 Sub-Committee Grants. The Board (or the Committee if the Board has delegated
to it authority to further delegate its responsibilities) may delegate its
authority to administer the Plan to an additional committee of the Board (which
shall be a sub-committee of the Committee if the Committee has been appointed by
the Board), composed of one or more directors of the Company, or to the extent
permitted by applicable law one or more officers of the Company. The members of
such additional committee need not satisfy the requirements of Section 2.1. Such
committee or individual(s) may (a) administer the Plan with respect only to
Employees who are not Consultants or Outside Directors and are not considered
Executive Officers of the Company hereunder or under Section 16 of the Exchange
Act, ("Covered Employees" for purposes of this Section 2.3), (b) grant Awards
under the Plan to such Covered Employees and (c) subject to any limitations
imposed under the terms of the authority delegated, determine all features and
conditions of such Awards; provided however that such features and limitations
shall be limited to those provisions set forth in blank in the form of stock
option agreements attached as Exhibits A and B hereto, and further provided that
only  the forms of stock option agreement included herewith as Exhibits A and B
hereto shall be used to memorialize the grant of options to Covered Employees
without substantial and substantive divergence from the printed language
thereof. Within the limitations of this Section 2.3, any reference in the Plan
to the Committee shall, where the context requires, include any such
individual(s) or additional committee to whom the Board, or the Committee if
such is appointed by the Board, has delegated the required authority under this
Section 2.3.


ARTICLE 3 - SHARES AVAILABLE FOR GRANTS.


3.1 Basic Limitation. Common Shares issued pursuant to the Plan may be
authorized but unissued shares or treasury shares. The aggregate number of
Common Shares issued under the Plan shall not exceed (a) 2,000,000 plus (b) the
additional Common Shares described in Sections 3.2 and 3.3. The number of Common
Shares that are subject to Awards outstanding at any time under the Plan shall
not exceed the number of Common Shares that then remain available for issuance
under the Plan. All Common Shares available under the Plan may be issued upon
the exercise of ISOs. The limitations of this Section 3.1 and Section 3.2 shall
be subject to adjustment pursuant to Article 7.


3.2 Annual Increase in Shares. As of the first day of each fiscal year of the
Company, commencing on January 1, 2012, the aggregate number of Common Shares
that may be issued under the Plan shall automatically increase by a number equal
to the lowest of (a) 1% of the total number of Common Shares then outstanding,
(b) 50,000 Common Shares or (c) the number determined by the Board.


3.3 Shares Returned to Reserve. To the extent that Options are forfeited or
expire for any other reason before being exercised or settled in full, the
Common Shares subject to such Options shall again become available for issuance
under the Plan. If Common Shares issued upon the exercise of Options are
reacquired by the Company pursuant to a forfeiture provision or for any other
reason, then such Common Shares shall again become available for issuance under
the Plan. Shares applied to pay the Exercise Price of Options or to satisfy tax
withholding obligations related to any Award shall again become available for
issuance under the Plan. To the extent that an Award is settled in cash rather
than Shares, the cash settlement shall not reduce the number of Shares available
for issuance under the Plan.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE 4 - ELIGIBILITY.


4.1 Incentive Stock Options. Only Employees who are common-law employees of the
Company, a Parent or a Subsidiary shall be eligible for the grant of ISOs. In
addition, an Employee who owns more than 10% of the total combined voting power
of all classes of outstanding stock of the Company or any of its Parents or
Subsidiaries shall not be eligible for the grant of an ISO unless the additional
requirements set forth in Section 422(c)(5) of the Code are satisfied.


4.2 Other Grants of Options. Only Executive Officers, Employees, Outside
Directors and Consultants shall be eligible for the grant of NSOs.


ARTICLE 5 - OPTIONS.


5.1 Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms of the Plan and may be subject
to any other terms that are not inconsistent with the Plan. The Stock Option
Agreement shall specify whether the Option is an ISO or an NSO. The provisions
of the various Stock Option Agreements entered into under the Plan need not be
identical. The Grant of Stock Options to U.S and Non-U.S. Covered Employees
shall be subject to Stock Option Agreements substantially in the form of
Exhibits A (respecting U.S. Employees) and B (respecting Non-U.S. Employees)
hereto, unless the full Board, acting  upon recommendation of the Committee,
determines that the circumstances surrounding any individual Grant warrant
divergence from the specific terms of such forms of Stock Option Agreements.


5.2 Number of Shares. Each Stock Option Agreement shall specify the number of
Common Shares subject to the Option, which number shall adjust in accordance
with Article 7. Options granted to an Optionee in a single fiscal year of the
Company shall not cover more than 800,000 Common Shares. The limitations set
forth in the preceding sentence shall be subject to adjustment in accordance
with Article 7.


5.3 Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price, which shall not be less than 100% of the Fair Market Value of a Common
Share on the date of grant. The preceding sentence shall not apply to Options
granted pursuant to an assumption of, or substitution for, another option in a
manner that would satisfy the requirements of Section 424(a) of the Code,
whether or not such section is applicable. Moreover, the full Board, acting upon
recommendation of the Committee may, in special circumstances specified by such
Board in its resolution approving such grant, grant to Executive Officers and
Outside Directors and Consultants options with a specified Exercise Price of
less than 100% of Fair Market Value. The authority granted by the foregoing
sentence shall be effective only to the extent it does not cause ISOs to not be
qualified under the Code.


5.4 Exercisability and Term. Each Stock Option Agreement shall specify the date
or event when all or any installment of the Option is to become vested and/or
exercisable. The Stock Option Agreement shall also specify the term of the
Option; provided that the term of an ISO shall in no event exceed 10 years from
the date of grant. A Stock Option Agreement may provide for accelerated vesting
and exercisability in the event of the Optionee’s death, disability or
retirement or other events and may provide for expiration prior to the end of
its term in the event of the termination of the Optionee’s Service.
 
 
3

--------------------------------------------------------------------------------

 
 
5.5 Effect of Change in Control. The Committee may determine, at the time of
granting an Option or thereafter, that such Option shall become vested and
exercisable as to all or part of the Common Shares subject to such Option in the
event that a Change in Control occurs with respect to the Company or in the
event that the Optionee is subject to an Involuntary Termination after a Change
in Control. However, in the case of an ISO, the acceleration of vesting and
exercisability shall not occur without the Optionee’s written consent. In
addition, acceleration of vesting and exercisability may be required under
Section 7.3.


5.6 Death of Optionee. After an Optionee’s death, any vested and exercisable
Options held by such Optionee may be exercised by his or her beneficiary or
beneficiaries. Each Optionee may designate one or more beneficiaries for this
purpose by filing the prescribed form with the Company. A beneficiary
designation may be changed by filing the prescribed form with the Company at any
time before the Optionee’s death. If no beneficiary was designated or if no
designated beneficiary survives the Optionee, then any vested and exercisable
Options held by the Optionee may be exercised by his or her estate.


5.7 Modification or Assumption of Options. Within the limitations of the Plan,
the Committee may modify, reprice, extend or assume outstanding options or may
accept the cancellation of outstanding options (whether granted by the Company
or by another issuer) in return for the grant of new options for the same or a
different number of shares and at the same or a different exercise price. The
foregoing notwithstanding, no modification of an Option shall, without the
consent of the Optionee, alter or impair his or her rights or obligations under
such Option.


5.8 Buyout Provisions. The Committee may at any time (a) offer to buy out for a
payment in cash or cash equivalents an Option previously granted or (b)
authorize an Optionee to elect to cash out an Option previously granted, in
either case at such time and based upon such terms and conditions as the
Committee shall establish.


5.9 Tax Considerations Related to Option Modifications. Notwithstanding anything
to the contrary in Section 5.8 or 5.9, in no event shall a modification of an
Option otherwise permitted or consented to under the terms of the Plan be given
effect if such modification would cause the Option to become a stock right
subject to Code Section 409A (where such Option had not previously been so
subject) unless the parties explicitly acknowledge and consent to the
modification as one having that effect.


ARTICLE 6. PAYMENT FOR OPTION SHARES.


6.1 General Rule. The entire Exercise Price of Common Shares issued upon
exercise of Options shall be payable in cash or cash equivalents at the time
when such Common Shares are purchased, except that the Committee at its sole
discretion may (a) accept payment of the Exercise Price in any other form(s)
described in this Article 6 and (b) to prohibit the use of any method of
consideration otherwise permitted under the Stock Option Agreement as long as
such prohibition does not render the Optionee unable to exercise an otherwise
exercisable Option. However, if the Optionee is an Outside Director or Executive
Officer of the Company, he or she may pay the Exercise Price only with a form of
consideration permitted under Section 13(k) of the Exchange Act.
 
 
4

--------------------------------------------------------------------------------

 
 
6.2 Surrender of Stock. With the Committee’s consent, all or any part of the
Exercise Price may be paid by surrendering, or attesting to the ownership of,
Common Shares that are already owned by the Optionee. Such Common Shares shall
be valued at their Fair Market Value on the date when the new Common Shares are
purchased under the Plan.


6.3 Exercise/Sale. With the Committee’s consent, all or any part of the Exercise
Price and any withholding taxes may be paid by delivering (on a form prescribed
by the Company) an irrevocable direction to a securities broker approved by the
Company to sell all or part of the Common Shares being purchased under the Plan
and to deliver all or part of the sales proceeds to the Company.


6.4 Other Forms of Payment. With the Committee’s consent, all or any part of the
Exercise Price and any withholding taxes may be paid in any other form of
consideration (including through delivery of a full-recourse promissory note)
that is consistent with applicable laws, regulations and rules.


ARTICLE 7 - PROTECTION AGAINST DILUTION.


7.1 Adjustments. In the event of a subdivision of the outstanding Common Shares,
a declaration of a dividend payable in Common Shares or a combination or
consolidation of the outstanding Common Shares (by reclassification or
otherwise) into a lesser number of Common Shares, corresponding adjustments
shall automatically be made in each of the following:


(a) The number of Options available for future Awards under Article 3;


(b) The limitations set forth in Sections 5.2;


(c) The number of Common Shares covered by each outstanding Option; or


 (d) The Exercise Price under each outstanding Option.


In the event of a declaration of an extraordinary dividend payable in a form
other than Common Shares in an amount that has a material effect on the price of
Common Shares, a recapitalization, a spin-off or a similar occurrence, the
Committee shall make such adjustments as it, in its sole discretion, deems
appropriate in one or more of the foregoing. Except as provided in this Article
7, a Participant shall have no rights by reason of any issuance by the Company
of stock of any class or securities convertible into stock of any class, any
subdivision or consolidation of shares of stock of any class, the payment of any
stock dividend or any other increase or decrease in the number of shares of
stock of any class.


No adjustment shall be made in the number of Options granted or available for
future Award under Article 3, the number of Common Shares covered by each
outstanding Option, or the Exercise Price of outstanding Options, in the event
the Company issues, by way of sale or exchange, Common Shares, or any class of
its equity securities, or securities convertible into its equity securities for
valuable consideration, except as provided by Section 7.3 hereof.
 
 
5

--------------------------------------------------------------------------------

 
 
7.2 Dissolution or Liquidation. To the extent not previously exercised, Options,
shall terminate immediately prior to the dissolution or liquidation of the
Company.


7.3 Reorganizations. In the event that the Company is party to a Corporate
Transaction, all outstanding Awards shall be subject to the definitive
transaction agreement. Such agreement shall provide for one or more of the
following:


(a) The continuation of such outstanding Awards by the Company (if the Company
is the surviving corporation).


(b) The assumption of such outstanding Awards by the surviving corporation or
its parent, provided that the assumption of Options shall comply with Section
424(a) of the Code (whether or not the Options are ISOs).


(c) The substitution by the surviving corporation or its parent of new awards
for such outstanding Awards, provided that the substitution of Options shall
comply with Section 424(a) of the Code (whether or not the Options are ISOs).


(d) The cancellation of such outstanding Options and SARs. The Optionees shall
be able to exercise vested Options and SARs during a period of not less than
five full business days preceding the closing date of the transaction, unless
(i) a shorter period is required to permit a timely closing of such transaction
and (ii) such shorter period still offers the Optionees a reasonable opportunity
to exercise such Options and SARs. Any exercise of such Options and SARs during
such period may be contingent on the closing of the transaction.


(e) The cancellation of vested outstanding Options and a payment to the
Optionees equal to the excess of (i) the Fair Market Value of the Common Shares
subject to such Options as of the closing date of the transaction over (ii)
their Exercise Price. Such payment shall be made in the form of cash, cash
equivalents, or securities of the surviving corporation or its parent with a
Fair Market Value equal to the required amount. If the Exercise Price of the
Common Shares subject to such Options exceeds the Fair Market Value of such
Common Shares, then such Options may be cancelled without making a payment to
the Optionees. For purposes of this Subsection (e), the Fair Market Value of any
security shall be determined without regard to any vesting conditions that may
apply to such security.


ARTICLE 8 - PAYMENT OF DIRECTOR’S FEES IN SECURITIES.


8.1 Effective Date. No provision of this Article 8 shall be effective unless and
until the Board has determined to implement such provision.


8.2 Elections to Receive NSOs. An Outside Director may elect to receive his or
her annual retainer payments and/or meeting fees from the Company in the form of
cash or NSOs, or a combination thereof, as determined by the Board. Such NSOs,
shall be issued under the Plan. An election under this Article 8 shall be filed
with the Company on the prescribed form.


8.3 Number and Terms of NSOs. The number of NSOs to be granted to Outside
Directors in lieu of annual retainers and meeting fees that would otherwise be
paid in cash shall be calculated in a manner determined by the Board. The terms
of such NSOs shall also be determined by the Board.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE 9 - LIMITATION ON RIGHTS.


9.1 Retention Rights. Neither the Plan nor any Award granted under the Plan
shall be deemed to give any individual a right to remain an Employee, Outside
Director or Consultant. The Company and its Parents, Subsidiaries and Affiliates
reserve the right to terminate the Service of any Employee, Outside Director or
Consultant at any time, with or without cause, subject to applicable laws, the
Company’s certificate of incorporation and by-laws and a written employment
agreement (if any).


9.2 Stockholders’ Rights. Participants shall have no dividend rights, voting
rights or other rights as a stockholder with respect to any Common Shares
covered by his or her Award prior to the time when a stock certificate for such
Common Shares is issued or, if applicable, the time when he or she becomes
entitled to receive such Common Shares by filing any required notice of exercise
and paying any required Exercise Price. No adjustment shall be made for cash
dividends or other rights for which the record date is prior to such time,
except as expressly provided in the Plan.


9.3 Regulatory Requirements. Any other provision of the Plan notwithstanding,
the obligation of the Company to issue Common Shares under the Plan shall be
subject to all applicable laws, rules and regulations and such approval by any
regulatory body as may be required. The Company reserves the right to restrict,
in whole or in part, the delivery of Common Shares pursuant to any Award prior
to the satisfaction of all legal requirements relating to the issuance of such
Common Shares, to their registration, qualification or listing or to an
exemption from registration, qualification or listing.


ARTICLE 10 - TAXES.


10.1 General. To the extent required by applicable federal, state, local or
foreign law, a Participant or his or her successor shall make arrangements
satisfactory to the Company for the satisfaction of any withholding tax
obligations that arise in connection with the Plan. The Company shall not be
required to issue any Common Shares or make any cash payment under the Plan
until such obligations are satisfied.


10.2 Share Withholding. To the extent that applicable law subjects a Participant
to tax withholding obligations, the Committee may permit such Participant to
satisfy all or part of such obligations by having the Company withhold all or a
portion of any Common Shares that otherwise would be issued to him or her or by
surrendering all or a portion of any Common Shares that he or she previously
acquired. Such Common Shares shall be valued at their Fair Market Value on the
date when they are withheld or surrendered. This Section 10.2 shall apply only
to the minimum extent required by applicable tax laws.


10.3 Section 409A Matters. Unless otherwise expressly set forth in an Award
agreement, it is intended that Awards granted under the Plan shall be exempt
from Code Section 409A, and any ambiguity in the terms of Awards and of the Plan
shall be interpreted consistently with this intent.


 
7

--------------------------------------------------------------------------------

 
 
ARTICLE 11 - LIMITATION ON PAYMENTS.


11.1 Scope of Limitation. This Article 11 shall apply to an Award only if:


(a) The independent auditors selected for this purpose by the Committee (the
“Auditors”) determine that the after-tax value of such Award to the Participant,
taking into account the effect of all federal, state and local income taxes,
employment taxes and excise taxes applicable to the Participant (including the
excise tax under Section 4999 of the Code), will be greater after the
application of this Article 11 than it was before the application of this
Article 11; or


(b) The Committee, at the time of making an Award under the Plan or at any time
thereafter, specifies in writing that such Award shall be subject to this
Article 11 (regardless of the after-tax value of such Award to the Participant).


If this Article 11 applies to an Award, it shall supersede any contrary
provision of the Plan or of any Award granted under the Plan.


11.2 Basic Rule. In the event that the Auditors determine that any payment or
transfer by the Company under the Plan to or for the benefit of a Participant (a
“Payment”) would be nondeductible by the Company for federal income tax purposes
because of the provisions concerning “excess parachute payments” in Section 280G
of the Code, then the aggregate present value of all Payments shall be reduced
(but not below zero) to the Reduced Amount. For purposes of this Article 11, the
“Reduced Amount” shall be the amount, expressed as a present value, which
maximizes the aggregate present value of the Payments without causing any
Payment to be nondeductible by the Company because of Section 280G of the Code.


11.3 Reduction of Payments. If the Auditors determine that any Payment would be
nondeductible by the Company because of Section 280G of the Code, then the
Company shall promptly give the Participant notice to that effect and a copy of
the detailed calculation thereof and of the Reduced Amount, and the Participant
may then elect, in his or her sole discretion, which and how much of the
Payments shall be eliminated or reduced (as long as after such election the
aggregate present value of the Payments equals the Reduced Amount) and shall
advise the Company in writing of his or her election within 10 days of receipt
of notice. If no such election is made by the Participant within such 10-day
period, then the Company may elect which and how much of the Payments shall be
eliminated or reduced (as long as after such election the aggregate present
value of the Payments equals the Reduced Amount) and shall notify the
Participant promptly of such election. For purposes of this Article 11, present
value shall be determined in accordance with Section 280G(d)(4) of the Code. All
determinations made by the Auditors under this Article 11 shall be binding upon
the Company and the Participant and shall be made within 60 days of the date
when a Payment becomes payable or transferable. As promptly as practicable
following such determination and the elections hereunder, the Company shall pay
or transfer to or for the benefit of the Participant such amounts as are then
due to him or her under the Plan and shall promptly pay or transfer to or for
the benefit of the Participant in the future such amounts as become due to him
or her under the Plan.
 
 
8

--------------------------------------------------------------------------------

 
 
11.4 Overpayments and Underpayments. As a result of uncertainty in the
application of Section 280G of the Code at the time of an initial determination
by the Auditors hereunder, it is possible that Payments will have been made by
the Company which should not have been made (an “Overpayment”) or that
additional Payments which will not have been made by the Company could have been
made (an “Underpayment”), consistent in each case with the calculation of the
Reduced Amount hereunder. In the event that the Auditors, based upon the
assertion of a deficiency by the Internal Revenue Service against the Company or
the Participant that the Auditors believe has a high probability of success,
determine that an Overpayment has been made, such Overpayment shall be treated
for all purposes as a loan to the Participant that he or she shall repay to the
Company, together with interest at the applicable federal rate provided in
Section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by the Participant to the Company if and to the extent that such payment
would not reduce the amount that is subject to taxation under Section 4999 of
the Code. In the event that the Auditors determine that an Underpayment has
occurred, such Underpayment shall promptly be paid or transferred by the Company
to or for the benefit of the Participant, together with interest at the
applicable federal rate provided in Section 7872(f)(2) of the Code.


11.5 Related Corporations. For purposes of this Article 11, the term “Company”
shall include affiliated corporations to the extent determined by the Auditors
in accordance with Section 280G(d)(5) of the Code.


ARTICLE 12 - FUTURE OF THE PLAN.


12.1 Term of the Plan. The Plan, as set forth herein, shall become effective on
the Adoption Date. The Plan shall remain in effect until the earlier of (a) the
date when the Plan is terminated under Section 16.2 or (b) the 10th anniversary
of the date when the Board adopted the Plan.


12.2 Amendment or Termination. The Board may, at any time and for any reason,
amend or terminate the Plan. No Awards shall be granted under the Plan after the
termination thereof. The termination of the Plan, or any amendment thereof,
shall not affect any Award previously granted under the Plan.


12.3 Stockholder Approval. An amendment of the Plan shall be subject to the
approval of the Company’s stockholders only to the extent required by applicable
laws, regulations or rules. However, Section 162(m) of the Code may require that
the Company’s stockholders approve:


(a) The Plan not later than the first regular meeting of stockholders that
occurs in the fourth calendar year following the calendar year in which the
Adoption Date occurred; and


(b) The performance criteria set forth in Appendix A not later than the first
meeting of stockholders that occurs in the fifth year following the year in
which the Company’s stockholders previously approved such criteria.


ARTICLE 13 - DEFINITIONS.


13.1 "Adoption Date" means the date this Plan is approved by action of the Board
as set forth in the official record of the Board's proceedings.


13.2 “Affiliate” means any entity other than a Subsidiary, if the Company and/or
one or more Subsidiaries own not less than 50% of such entity.


13.3 “Award” means an award of Options, SARs, Restricted Shares or Stock Units.
 
 
9

--------------------------------------------------------------------------------

 
 
13.4 “Board” means the Company’s Board of Directors, as constituted from time to
time.


13.5 “Cause” means:


(a) An unauthorized use or disclosure by the Participant of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company;


(b) A material breach by the Participant of any agreement between the
Participant and the Company;


(c) A material failure by the Participant to comply with the Company’s written
policies or rules;


(d) The Participant’s conviction of, or plea of “guilty” or “no contest” to, a
felony under the laws of the United States or any State thereof;


(e) The Participant’s gross negligence or willful misconduct in connection with
his or her performance of services for the Company or an Affiliate;


(f) A continuing failure by the Participant to perform assigned duties after
receiving written notification of such failure from the Board; or


(g) A failure by the Participant to cooperate in good faith with a governmental
or internal investigation of the Company or its directors, officers or
employees, if the Company has requested the Participant’s cooperation.


13.6 “Change in Control” means:


(a) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization 50% or more of the voting power of the outstanding securities of
each of (i) the continuing or surviving entity and (ii) any direct or indirect
parent corporation of such continuing or surviving entity;


(b) The sale, transfer or other disposition of all or substantially all of the
Company’s assets;


(c) A change in the composition of the Board, as a result of which fewer than
50% of the incumbent directors are directors who either:


(i) Had been directors of the Company on the date 24 months prior to the date of
such change in the composition of the Board (the “Original Directors”); or


(ii) Were appointed to the Board, or nominated for election to the Board, with
the affirmative votes of at least a majority of the aggregate of (A) the
Original Directors who were in office at the time of their appointment or
nomination and (B) the directors whose appointment or nomination was previously
approved in a manner consistent with this Paragraph (ii); or


(d) Any transaction as a result of which any person becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing at least 50% of the total
voting power represented by the Company’s then outstanding voting securities.
For purposes of this Subsection (d), the term “person” shall have the same
meaning as when used in Sections 13(d) and 14(d) of the Exchange Act but shall
exclude (i) a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or of a Parent or Subsidiary and (ii) a corporation
owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their ownership of the common stock of the Company.
 
 
10

--------------------------------------------------------------------------------

 
 
A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.


13.7 “Code” means the Internal Revenue Code of 1986, as amended.


13.8 “Committee” means the Compensation Committee of the Board, as further
described in Article 2.


13.9 “Common Share” means one share of the common stock of the Company.


13.10 “Company” means Isdera North America, Inc., a Nevada corporation.


13.11 “Consultant” means a consultant or adviser who provides bona fide services
to the Company, a Parent, a Subsidiary or an Affiliate as an independent
contractor.


13.12 “Corporate Transaction” has the same meaning as set forth in Section 17.5
above (which defines “Change in Control”), except that the last sentence of such
Section shall not be given effect.


13.13 “Employee” means a common-law employee of the Company, a Parent, a
Subsidiary or an Affiliate.


13.14 “Exchange Act” means the Securities Exchange Act of 1934, as amended.


13.14.1 "Executive Officer" means the Company's Chief Executive Officer,
Chairman of the Board of Directors, President, Treasurer, Sercretary, Chief
Financial Officer, Chief Operating Officer, Employees who are deemed executive
officers under Section 16 of the Exchange Act, and other officers who may be
specifically designated Executive Officers by the Board, all of whom must be
Employees of the Company.


13.15 “Exercise Price,” in the case of an Option, means the amount for which one
Common Share may be purchased upon exercise of such Option, as specified in the
applicable Stock Option Agreement. “Exercise Price,” in the case of a SAR, means
an amount, as specified in the applicable SAR Agreement, which is subtracted
from the Fair Market Value of one Common Share in determining the amount payable
upon exercise of such SAR.


13.16 “Fair Market Value” means the price at which Common Shares were last sold
in the principal U.S. market for Common Shares on the applicable date or, if the
applicable date was not a trading day, on the last trading day prior to the
applicable date. If Common Shares are no longer traded on a public U.S.
securities market, the Fair Market Value shall be determined by the Committee in
good faith on such basis as it deems appropriate. The Committee’s determination
shall be conclusive and binding on all persons.
 
 
11

--------------------------------------------------------------------------------

 
 
13.17 “Involuntary Termination” means the termination of the Participant’s
Service by reason of:


(a) The involuntary discharge of the Participant by the Company (or the Parent,
Subsidiary or Affiliate employing him or her) for reasons other than Cause;


(b) The voluntary resignation of the Participant following (i) a material
adverse change in his or her authority or responsibilities with the Company (or
the Parent, Subsidiary or Affiliate employing him or her), (ii) a material
reduction in his or her base salary or (iii) receipt of notice that his or her
principal workplace will be relocated by more than 30 miles as a result of which
his or her commute increase by at least 30 miles; or


(c) Any other reason approved by the Committee.


13.18 “ISO” means an incentive stock option described in Section 422(b) of the
Code.


13.19 “NSO” means a stock option not described in Sections 422 or 423 of the
Code.


13.20 “Option” means an ISO or NSO granted under the Plan and entitling the
holder to purchase Common Shares.


13.21 “Optionee” means an individual or estate holding an Option or SAR.


13.22 “Outside Director” means a member of the Board who is not an Employee.


13.23 “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be considered a Parent commencing as of such date.


13.24 “Participant” means an individual or estate holding an Award.


13.25 “Performance Goal” means a goal established by the Committee for the
applicable Performance Period based on one or more of the performance criteria
set forth in Appendix A. Performance Goals may be established either on a
Company-wide basis or with respect to one or more business units, divisions,
Subsidiaries, Affiliates or business segments and either in absolute terms or
relative to the performance of one or more comparable companies or one or more
relevant indices. To the extent consistent with Section 162(m) of the Code, the
Committee may adjust the results under any performance criterion to exclude any
of the following events that occurs during a Performance Period: (a) asset
writedowns, (b) litigation, claims, judgments or settlements, (c) the effect of
changes in tax laws, accounting principles or other laws or provisions affecting
reported results, (d) accruals for reorganization and restructuring programs,
(e) extraordinary, unusual or non-recurring items, (f) exchange rate effects for
non-U.S. dollar denominated net sales and operating earnings or (g) statutory
adjustments to corporate tax rates.
 
 
12

--------------------------------------------------------------------------------

 
 
13.26 “Performance Period” means a period of time selected by the Committee over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to a Performance Cash Award or an
Award of Restricted Shares or Stock Units that vests on the basis of
performance. Performance Periods may be of varying and overlapping duration, at
the sole discretion of the Committee.


13.27 “Plan” means this Isdera North America, Inc. 2011 Stock Option Plan, as
amended from time to time.


13.28 “Service” means service as an Employee, Outside Director or Consultant.


13.29 “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. A corporation that attains the status of a
Subsidiary on a date after the adoption of the Plan shall be considered a
Subsidiary commencing as of such date.
 
 
13

--------------------------------------------------------------------------------

 

 
APPENDIX A PERFORMANCE CRITERIA


The Committee may establish Performance Goals derived from one or more of the
following criteria when it makes Awards of Restricted Shares or Stock Units that
vest entirely or in part on the basis of performance:


• Earnings (before or after taxes)
• Sales or revenue
• Earnings per share
• Expense or cost reduction
• Earnings before interest, taxes and depreciation
• Working capital
• Earnings before interest, taxes, depreciation and amortization
• Economic value added (or an equivalent metric)
• Total stockholder return
• Market share
• Return on equity or average stockholders’ equity
• Cash flow
• Return on assets, investment or capital employed
• Operating cash flow
• Operating income
• Cash flow per share
• Gross margin
• Share price
• Operating margin
• Debt reduction
• Net operating income
• Customer satisfaction
• Net operating income after tax
• Stockholders’ equity
• Return on operating revenue
• Contract awards or backlog



• To the extent that an Award is not intended to comply with Section 162(m) of
the Code, other measures of performance selected by the Committee.
 
 
14

--------------------------------------------------------------------------------

 
 
EXHIBIT A TO 2011 STOCK OPTION PLAN


ISDERA NORTH AMERICA, INC.
2011 STOCK OPTION PLAN
NOTICE OF STOCK OPTION GRANT AND
ISO STOCK OPTION AGREEMENT


You have been granted the following option to purchase shares of the Common
Stock of Isdera North America, Inc. (the “Company”):


Name of Optionee:
<Name>
Total Number of Shares:
<Total Shares>
Type of Option:
<ISO> Incentive Stock Option
<NSO> Nonstatutory Stock Option
Exercise Price per Share:
$<PricePerShare>
Date of Grant:
<DateGrant>
Vesting Commencement Date:
<VestDay>
Vesting Schedule:
This option becomes vested and exercisable with respect to the first _____% of
the shares subject to this option when you complete _____ months of continuous
“Service” (as defined in the Plan) from the Vesting Commencement Date.
Thereafter, this option becomes vested and exercisable with respect to an
additional _____% of the shares subject to this option when you complete each -
month period of Service.
Expiration Date:
<ExpDate> This option expires earlier if your Service terminates earlier, as
described in the Stock Option Agreement.



You and the Company agree that this option is granted under and governed by the
terms and conditions of the 2011 Stock Option Plan (the “Plan”) and the Stock
Option Agreement, both of which are attached to and made a part of this
document.


You further agree to accept by email all documents relating to the Company, the
Plan or this option and all other documents that the Company is required to
deliver to its security holders (including, without limitation, disclosures that
may be required by the Securities and Exchange Commission). You also agree that
the Company may deliver these documents by posting them on a website maintained
by the Company or by a third party under contract with the Company. If the
Company posts these documents on a website, it will notify you by email. You
acknowledge that you may incur costs in connection with electronic delivery,
including the cost of accessing the internet and printing fees, and that an
interruption of internet access may interfere with your ability to access the
documents. This consent will remain in effect until you give the Company written
notice that it should deliver paper documents.


You further agree to comply with the Company’s Securities Trading Policy when
selling shares of the Company’s Common Stock.
 

ISDERA NORTH AMERICA, INC.   OPTIONEE              
By:
 
 
Printed Name: 
 
 
Title: 
 
 
Signature:
 
 

 
 
15

--------------------------------------------------------------------------------

 


ISDERA NORTH AMERICA, INC.
2011 STOCK OPTION PLAN
NOTICE OF STOCK OPTION GRANT AND
ISO STOCK OPTION AGREEMENT


Tax Treatment
This option is intended to be an incentive stock option under Section 422 of the
Internal Revenue Code or a nonstatutory stock option, as provided in the Notice
of Stock Option Grant.
Vesting
This option becomes vested and exercisable in installments, as shown in the
Notice of Stock Option Grant.
 
This option will in no event become exercisable for additional shares after your
Service has terminated for any reason.
Term
This option expires in any event at the close of business at Company
headquarters on the day before the _____th anniversary of the Date of Grant, as
shown in the Notice of Stock Option Grant. (It will expire earlier if your
Service terminates, as described below.)
Regular Termination
If your Service terminates for any reason except death or total and permanent
disability, then this option will expire at the close of business at Company
headquarters on the date three months after your termination date. The Company
determines when your Service terminates for this purpose.
Death
If you die before your Service terminates, then this option will expire at the
close of business at Company headquarters on the date 12 months after the date
of death.
Disability
If your Service terminates because of your total and permanent disability, then
this option will expire at the close of business at Company headquarters on the
date 12 months after your termination date.
 
For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.
 
Leaves of Absence and Part-Time
Work
 
For purposes of this option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.
 
If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.
 

 
 
16

--------------------------------------------------------------------------------

 
 
Restrictions on
Exercise
 
The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.
 
Notice of Exercise
 
When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase. Your notice must also specify
how your shares should be registered. The notice will be effective when the
Company receives it.
 
However, if you wish to exercise this option by executing a same-day sale (as
described below), you must follow the instructions of the Company and the broker
who will execute the sale.
 
If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.
 
Form of Payment
 
When you submit your notice of exercise, you must include payment of the option
exercise price for the shares that you are purchasing. To the extent permitted
by applicable law, payment may be made in one (or a combination of two or more)
of the following forms:
 
• By delivering to the Company your personal check, a cashier’s check or a money
order.
 
• By delivering to the Company certificates for shares of Company stock that you
own, along with any forms needed to effect a transfer of those shares to the
Company. The value of the shares, determined as of the effective date of the
option exercise, will be applied to the option exercise price. Instead of
surrendering shares of Company stock, you may attest to the ownership of those
shares on a form provided by the Company and have the same number of shares
subtracted from the option shares issued to you.
 
• By giving to a securities broker approved by the Company irrevocable
directions to sell all or part of your option shares and to deliver to the
Company, from the sale proceeds, an amount sufficient to pay the option exercise
price and any withholding taxes. (The balance of the sale proceeds, if any, will
be delivered to you.) The directions must be given in accordance with the
instructions of the Company and the broker. This exercise method is sometimes
called a “same-day sale.”
 

 
 
17

--------------------------------------------------------------------------------

 
 
Withholding Taxes
You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the option exercise. These arrangements include payment in cash. With
the Company’s consent, these arrangements may also include (a) payment from the
proceeds of the sale of shares through a Company-approved broker, (b)
withholding shares of Company stock that otherwise would be issued to you when
you exercise this option, (c) surrendering shares that you previously acquired
or (d) withholding cash from other compensation. The fair market value of
withheld or surrendered shares, determined as of the date when taxes otherwise
would have been withheld in cash, will be applied to the withholding taxes.
Withholding Taxes and Stock Withholding
 
You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the option exercise. With the Company’s consent, these arrangements
may include withholding shares of Company stock that otherwise would be issued
to you when you exercise this option. The value of these shares, determined as
of the effective date of the option exercise, will be applied to the withholding
taxes.
 
Restrictions on
Resale
 
You agree not to sell any option shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.
 
Transfer of Option
 
Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or a beneficiary designation.
 
Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.
Retention Rights
 
Your option or this Agreement does not give you the right to be retained by the
Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause.
 

 
 
18

--------------------------------------------------------------------------------

 
 
Stockholder Rights
You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this option by giving the required notice to the
Company and paying the exercise price. No adjustments are made for dividends or
other rights if the applicable record date occurs before you exercise this
option, except as described in the Plan.
Adjustments
In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of shares covered by this option and the exercise price per
share will be adjusted pursuant to the Plan.
Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).
The Plan and Other Agreements
The text of the Plan is incorporated in this Agreement by reference. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this option. Any prior agreements, commitments or negotiations
concerning this option are superseded. This Agreement may be amended only by
another written agreement between the parties.



BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.


 
19

--------------------------------------------------------------------------------

 
 
EXHIBIT B TO 2011 STOCK OPTION PLAN


ISDERA NORTH AMERICA, INC.
2011 STOCK OPTION PLAN


STOCK OPTION AWARD AND AGREEMENT FOR NON-U.S. EMPLOYEES


THIS AGREEMENT is made on <Date Grant>


BETWEEN:


(1)  Isdera North America, Inc., a Nevada corporation with its principal place
of business at _____________________________, (the “Corporation”), and


(2) _________________________, a resident of _______________ (the
“Participant”).


PRELIMINARY:


(A) The Corporation intends to incentivize and motivate the Participant.


(B) The Corporation has determined to grant to the Participant an option to
acquire <TotalShares> Common Shares on the terms set out in this Agreement.


(C) This Option is granted pursuant to the rules of the Isdera North America,
Inc. 2011 Stock Option Plan.


(D) The Participant is a bona fide employee or a director (other than a
non-executive director) of the Corporation or a Subsidiary.


Terms and Conditions


The Participant is hereby granted an Option to purchase shares of the
Corporation’s Common Shares pursuant to the terms of the Isdera North America,
Inc. 2011 Stock option Plan (the “2011 Plan”). Capitalized terms used and not
otherwise defined in this Agreement shall have the meanings set forth in the
2011 Plan. The rules of the 2011 Plan are legally binding and are incorporated
in this option and this Agreement. This Agreement, including any
country-specific appendix and the 2011 Plan, constitute the entire understanding
between the Participant and the Corporation regarding this option. Any prior
agreements, commitments or negotiations concerning this option are superseded.
This Agreement may be amended only by another written agreement between the
parties.


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto, intending to be legally bound, hereby agree as
follows:


1. Award. The Participant is hereby granted the option to purchase <TotalShares>
shares of the Corporation’s Common Stock (the “Option”). The Option term shall
commence on <DateGrant> (the “Date of Grant”) and shall terminate upon <ExpDate>
(the “Expiration Date”), or earlier if the Participant’s Service terminates
earlier, as set forth in Section 3 of this Agreement. The Exercise Price per
Common Share shall be US$<PricePerShare>


2. Vesting and Exercise of Options. Except as otherwise provided hereunder, the
Option shall vest and be exercisable from time to time in accordance with the
following schedule (purchases may be cumulative); provided, that as of each such
date the Participant is still actively employed by the Corporation or a
Subsidiary:


The Option shall vest and become exercisable with respect to _____% of the
Common Shares subject to the Option when the Participant completes _____ months
of continuous Service with the Corporation or a Subsidiary following
<DateGrant>. The Option shall vest with respect to an additional _____% of the
Common Shares subject to the Option when the Participant completes each _____
month period of continuous Service with the Corporation or a Subsidiary
thereafter.
 
 
20

--------------------------------------------------------------------------------

 
 
3. Termination of Options.


(a) The Option may not be exercised after the Expiration Date and is only
exercisable as provided in Sections 2 and 4 of this Agreement. The Option shall
terminate and be of no force or effect upon the Expiration Date, or earlier as
provided in the next sentence and Subsection (b) below. In addition, if the
Participant’s Service terminates for any reason prior to the Expiration Date,
the unvested portion of the Option shall terminate on the date of such
termination of Service.


(b) Subject to the limitations set forth in this Agreement and in the 2011 Plan,
the Participant may exercise the vested portion of the Option in whole or in
part at any time or from time to time from the Date of Grant until the first to
occur of:


(i) Three (3) months following the date of the Participant’s termination of
Service for any reason other than death or total and permanent disability;


(ii) One (1) year following the date of the Participant’s death, if an employee
at the time of death (during which one year period the Option may be exercised
(to the extent otherwise exercisable) by the person to whom the Participant’s
rights hereunder shall have passed by will or by the laws of descent and
distribution (hereinafter, a “Successor”));


(iii) One (1) year following the date of the Participant’s termination of
Service due to total and permanent
disability; or


(iv) The Expiration Date.


For all purposes under this Agreement, “total and permanent disability” means
that the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted, or can be expected to last, for
a continuous period of not less than one year.


4. Exercise of Options.


(a) Notice of Exercise. The Option may be exercised by notice to the Corporation
(in written or electronic form as the Corporation directs) at the address set
forth in Section 6 hereof, or such other address to which the principal office
of the Corporation may be relocated, which notice shall: (i) be signed or
accepted, as appropriate, by the Participant (or, if applicable, by the
Participant’s Successors); (ii) state the number of Common Shares with respect
to which the Option is being exercised; and (iii) contain such other information
as the Committee may require.


(b) Payment of Exercise Price. Payment in full of the Exercise Price shall be
made at the time of the written notice of exercise of the Option: (i) in cash or
by check payable to the order of the Corporation; (ii) by giving to a securities
broker approved by the Corporation irrevocable directions to sell all or part of
the Participant’s Option Common Shares and to deliver to the Corporation, from
the sale proceeds, an amount sufficient to pay the Exercise Price and
Tax-Related Items (as defined in Section 4(d) below) (sometimes called a
“same-day sale”); or (iii) any combination thereof. With regards to a same-day
sale, the balance of the sale proceeds, if any, will be delivered to the
Participant and the directions for the sale must be given in accordance with the
instructions of the Corporation and the broker.


(c) Conditions to Exercise. As a condition to the exercise of the Option and the
issuance of Common Shares upon exercise thereof, the Corporation may require the
Participant to satisfy any qualifications that may be necessary or appropriate
to evidence compliance with any applicable law or regulation and make any
representation or warranty with respect thereto as may be requested by the
Corporation.
 
 
21

--------------------------------------------------------------------------------

 
 
(d) Withholding Taxes.


(i) The Participant is ultimately liable and responsible for any or all income
tax, social insurance, employment tax, payroll tax, payment on account or other
tax-related items related to the Participant’s participation in the Plan and
legally applicable to the Participant (“Tax-Related Items”) in connection with
the Option and, regardless of any action the Corporation, the Participant’s
employer (the “Employer”) or any Subsidiary takes with respect to the
Tax-Related Items, the Participant acknowledges that the ultimate liability for
the Tax-Related Items is and remains the Participant’s responsibility and may
exceed the amount actually withheld by the Corporation, the Employer or any
Subsidiary.


(ii) The Participant further acknowledges that:


(A) Neither the Corporation, the Employer nor any Subsidiary makes any
representation or undertaking regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including, but not limited to, the
grant, vesting, assignment, release or cancellation of the Options, the delivery
of the Shares upon exercise of the Options, the subsequent sale of any Shares
acquired upon exercise and the receipt of any dividends; and


(B) The Corporation, the Employer and/or any Subsidiary do not commit and are
under no obligation to structure the terms of or any aspect of the Option to
reduce or eliminate the Participant’s liability for the Tax-Related Items or
achieve any particular tax result.


Further, if the Participant has become subject to tax in more than one
jurisdiction between the grant date and the date of any relevant taxable event,
the Participant acknowledges that the Corporation, the Employer (or former
employer, as applicable) and/or any Related Entity may be required to withhold
or account for Tax-Related Items in more than one jurisdiction.


(ii) Prior to any relevant taxable or tax withholding event, as applicable, in
connection with the Option (e.g., exercise) that the Corporation determines may
result in any withholding obligation for the Tax-Related Items, the Participant
must adequately arrange for the satisfaction of all Tax-Related Items in a
manner acceptable to the Corporation. In this regard, the Participant authorizes
the Corporation, the Employer and/or any Subsidiary, or their respective agents,
upon the exercise of its sole discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the following:


(A) withholding from any wages or other cash compensation paid to the
Participant by the Corporation, the Employer and/or any Subsidiary; or


(B) withholding from proceeds of the sale of Common Shares acquired upon
exercise of the Option, either through a voluntary sale or through a mandatory
sale arranged by the Corporation (on the Participant’s behalf pursuant to this
authorization).


No Common Shares will be delivered to the Participant or other person pursuant
to the exercise of the Option until the Participant or other person has made
arrangements acceptable to the Corporation for the satisfaction of applicable
Tax-Related Items withholding obligations.


(e) Certificates. As soon as practicable after each of the Participant’s notice
of exercise described in Section 4(a) above and receipt of the Exercise Price
have been received by the Corporation and any condition of the exercise
described in Section 4(c) above has been fulfilled, the Corporation shall
deliver to the Participant a stock certificate representing the Common Shares to
be issued under the Option or its electronic equivalent.


6. Representations of Participant.


(a) Ownership of Shares. Following exercise of all or a portion of the Option,
the Participant will be the owner of the Common Shares issued, free and clear of
any liens or encumbrances, except for restrictions set forth in the 2011 Plan,
any agreement among the Common Stock stockholders, or otherwise referenced
herein. The Participant agrees that this Agreement shall be applicable to such
Common Shares.
 
 
22

--------------------------------------------------------------------------------

 
 
(b) Electronic Delivery of Documents. The Participant agrees to accept by email
all documents relating to the Corporation, the 2011 Plan or this Option and all
other documents that the Corporation is required to deliver to its security
holders (including, without limitation, disclosures that may be required by the
U.S. Securities and Exchange Commission). The Participant also agrees that the
Corporation may deliver these documents by posting them on a website maintained
by the Corporation or by a third party under contract with the Corporation. If
the Corporation posts these documents on a website, it will notify the
Participant by email. The Participant acknowledges that he or she may incur
costs in connection with electronic delivery, including the cost of accessing
the internet and printing fees, and that an interruption of internet access may
interfere with the Participant’s ability to access the documents. This consent
will remain in effect until the Participant gives the Corporation written notice
that it should deliver paper documents.


(c) Insider Trading Policy. The Participant agrees to comply with the
Corporation’s Securities Trading Policy when selling shares of the Corporation’s
Common Stock.


7. Nature of Award. In accepting the Option, Participant acknowledges that:


(a) The 2011 Plan is established voluntarily by the Corporation, is
discretionary in nature, and may be amended, suspended or terminated by the
Corporation at any time;


(b) The grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past;


(c) All decisions with respect to future option grants, if any, will be at the
sole discretion of the Corporation; (d) Participant’s participation in the 2011
Plan is voluntary;


(e) Participant’s participation in the 2011 Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate Participant’s employment or service relationship (if
any) at any time;


(f) The Option and any Common Shares acquired under the 2011 Plan are
extraordinary items that do not constitute compensation of any kind for services
of any kind rendered to the Employer, the Corporation, or any Subsidiary, and
that are outside the scope of Participant’s employment or service contract, if
any;


(g) The Option and any Common Shares acquired under the 2011 Plan are not
intended to replace any pension rights or compensation;


(h) The Option and any Common Shares acquired under the 2011 Plan are not part
of normal or expected compensation or salary for any purposes, including, but
not limited to, calculating any severance, resignation, termination, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Employer, the
Corporation or any Subsidiary;


(i) The future value of the Common Shares underlying the Option is unknown and
cannot be predicted with certainty; (j) if the underlying Common Shares do not
increase in value, the Option will have no value;


(k) If Participant exercises the Option and acquires Common Shares, the value of
such Common Shares may increase or decrease in value, even below the Exercise
Price;


(l) In consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the vesting of the
Option or cancellation of the Option following termination of Participant’s
active service (for any reason whatsoever and whether or not in breach of local
labor laws) and Participant irrevocably releases the Employer, the Corporation
and/or any Subsidiary from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, then, by accepting this Agreement, Participant shall be deemed
irrevocably to have waived his or her entitlement to pursue such claim;
 
 
23

--------------------------------------------------------------------------------

 
 
(m) The Corporation is not providing any tax, legal or financial advice, nor is
the Corporation making any recommendations regarding Participant’s participation
in the 2011 Plan or Participant’s purchase or sale of Common Shares; and


(n) Participant is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding participation in the 2011 Plan before
taking any action related to the 2011 Plan.


8. Data Privacy Notice and Consent. Participant hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of Participant’s personal data as described in this Agreement by and
among, as applicable, the Employer, the Corporation and any Subsidiary for the
exclusive purpose of implementing, administering and managing Participant’s
participation in the 2011 Plan.


Participant understands that the Corporation and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Common Shares or directorships held in the Corporation or any Subsidiary,
details of all options or any other entitlement to Common Shares awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor, for
the exclusive purpose of implementing, administering and managing the 2011 Plan
(“Personal Data”).


Participant understands that Personal Data will be transferred to any other
third party assisting in the implementation, administration and management of
the 2011 Plan. Participant understands that the recipients of the Personal Data
may be located in Participant’s country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than Participant’s
country. Participant understands that he or she may request a list with the
names and addresses of any potential recipients of Personal Data by contacting
Participant’s local human resources representative. Participant authorizes the
Corporation, and any other recipients of Personal Data which may assist the
Corporation (presently or in the future) with implementing, administering and
managing the 2011 Plan to receive, possess, use, retain and transfer Personal
Data, in electronic or other form, for the purposes of implementing,
administering and managing Participant’s participation in the 2011 Plan,
including any requisite transfer of Personal Data as may be required to a broker
or other third party with whom Participant may elect to deposit any Common
Shares purchased upon exercise of the Option. Participant understands that
Personal Data will be held only as long as is necessary to implement, administer
and manage Participant’s participation in the 2011 Plan. Participant understands
that he or she may, at any time, view Personal Data, request additional
information about the storage and processing of Personal Data, require any
necessary amendments to Personal Data or refuse or withdraw the consents herein,
in any case without cost, by contacting in writing Participant’s local human
resources representative. Participant understands that refusal or withdrawal of
consent may affect Participant’s ability to participate in the 2011 Plan. For
more information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.


9. Notices. Any notice given hereunder must be in writing and shall be deemed
given when either personally delivered or on the day of posting sent through the
post by registered or certified mail, return receipt requested, postage prepaid,
addressed to the parties to whom such notice is being given at the following
addresses:


As to the Corporation:


Isdera North America, Inc.
(Address)


Attention: Jun Li, Chief Executive Officer


 
24

--------------------------------------------------------------------------------

 


As to Participant:


last address shown on the books of the Corporation


10. Failure to Close; Remedies. In the event that the Corporation or the
Participant shall fail or refuse for any reason whatsoever to close the sale or
repurchase of Common Shares acquired under this Agreement as the Corporation or
the Participant is obligated by this Agreement, then the other party to the sale
or repurchase (the “non-defaulting party”) shall have the right to exercise any
one or more of the following rights and remedies:


(a) The non-defaulting party shall have the right to recover damages from the
defaulting party for any loss or damage, including reasonable attorneys’ fees,
sustained by the non-defaulting party as a result of such default.


(b) The non-defaulting party shall have the right to specifically enforce this
Agreement by seeking an injunction prohibiting the defaulting party from
violating the terms of this Agreement and requiring the defaulting party to
purchase or sell the Common Shares, as the case may be.


The rights and remedies of the non-defaulting party under this Section 10 are
cumulative and not alternative and shall be in addition to any and all other
rights and remedies available to the non-defaulting party at law or in equity.


11. Transfer of Option. Nothing contained in this Agreement shall be construed
or interpreted so as to authorize or permit the Participant to transfer the
Option by gift to any person or entity. Prior to the Participant’s death, only
the Participant may exercise the Option. The Participant cannot transfer or
assign the Option. For instance, the Participant may not sell the Option or use
it as security for a loan. If the Participant attempts to do any of these
things, the Option will immediately become invalid. The Participant may,
however, dispose of the Option in the Participant’s will or a beneficiary
designation. Regardless of any marital property settlement agreement, the
Corporation is not obligated to honor a notice of exercise from the
Participant’s former spouse, nor is the Corporation obligated to recognize the
Participant’s former spouse’s interest in the Option in any other way.


12. Entire Agreement. This Agreement and the 2011 Plan contain the entire
understanding and agreement by and between the parties hereto relating to the
subject matter hereof and all prior or contemporaneous oral or written
agreements or instruments are merged herein. No amendment to or modification of
this Agreement shall be effective unless the same is in writing and signed by
all parties hereto. No waiver by any party of any breach by the other of any
provision of this Agreement shall be deemed to be a waiver of any other breaches
thereof or the waiver of any such or other provision of this Agreement. Subject
to the restrictions on assignment and transfer set forth hereinabove, this
Agreement shall be binding upon and inure to the benefit of the parties hereto,
their estates, personal representatives, successors and assigns.


13. Severability. If any provision of this Agreement is declared invalid or
unenforceable as a matter of law, such invalidity or unenforceability shall not
affect or impair the validity or enforceability of any other provisions of this
Agreement or the remainder of this Agreement as a whole.


14. Applicable Law. The validity, construction, interpretation or performance of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada (without regard to their choice-of-law provisions).


15. Construction. Section headings and subheadings have been inserted herein for
convenience only and shall not be deemed to have any legal effect whatever in
the interpretation of this Agreement. As used herein, the singular shall include
the plural, and the plural and singular. The word “any” means one or more or
all, and the conjunction “or” includes both the conjunctive and disjunctive.


16. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed to be an original, and all of which taken together
shall constitute one and the same instrument.
 
 
25

--------------------------------------------------------------------------------

 
 
17. No Rights as a Stockholder Until Exercise. Under the 2011 Plan, neither the
Participant nor, if applicable, his or her personal representative, shall be nor
have any rights or privileges of a stockholder of the Corporation with respect
to any shares of the Corporation’s Common Shares which may be acquired upon the
exercise of the Option, in whole or in part, prior to the date upon which the
Option is actually exercised for such shares in accordance with the provisions
of Section 4 hereof and the certificates or their electronic equivalent
representing such shares are issued.


18. Appendices. Notwithstanding any provisions in this Agreement, the Option
shall be subject the terms and conditions set forth in the country-specific
appendix to this Agreement. Moreover, if Participant relocates to one of the
countries included in the appendix, the special terms and conditions for such
country will apply to Participant, to the extent the Corporation determines that
the application of such terms and conditions is necessary or advisable in order
to comply with local law or facilitate the administration of the 2011 Plan. The
country-specific appendix constitutes part of this Agreement.


19. Imposition of Other Requirements. In addition, the Corporation reserves the
right to impose other requirements on the Option and the Common Shares purchased
upon exercise of the Option, to the extent the Corporation determines it is
necessary or advisable in order to comply with local laws or facilitate the
administration of the 2011 Plan, and to require Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.


20. Language. If Participant has received this Agreement, or any other document
related to the Option and/or the 2011 Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control, unless otherwise prescribed
by local law.


21. Adjustments. In the event of a stock split, a stock dividend or a similar
change in Corporation stock, the number of Common Shares covered by the Option
and the Exercise Price will be adjusted pursuant to the 2011 Plan.


22. Other restrictions attaching to shares of the Corporation’s Common Stock.
Common Shares issued and delivered under the 2011 Plan shall be subject to such
stop-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations and other requirements of the U.S. Securities and
Exchange Commission, any stock exchange upon which the Common Shares are then
listed, any applicable federal or state laws, and any other written restrictions
or agreements with respect to the Common Shares and the Committee may cause a
legend or legends to be placed on the certificate or certificates representing
any such shares to make appropriate reference to any such restrictions. In
making such determination, the committee may rely upon an opinion of counsel for
the Corporation.


IN WITNESS WHEREOF, the Corporation and Participant have caused the execution of
this Agreement as of the date hereof, each intending to be legally bound hereby.


ISDERA NORTH AMERICA, INC.


By: ___________________________
      Jun Li CEO


Date of signature: _____, 20_____




PARTICIPANT


______________________________


Date of signature: _____, 20_____




 